DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 6 April 2022 in response to the Final Office action mailed 20 December 2021, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-12, 14-15 and 17-44 are pending, wherein: claims 1, 33, 37, 40 and 42 have been amended, claims 2-6, 8-12, 14-15, 18-20, 22-31,35-36,39 and 41 are as originally filed, claims 7, 17, 21, 32, 34, 38 and 43 are as previously presented, claim 44 is new, and claims 13 and 16 have been cancelled by this and/or previous amendment(s). It is noted that amended claim 40 has the improper claim status modifier of ‘previously presented’.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 April 2022 has been entered.
 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-15 and 17-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to each of independent claims 1, 33, 37, 40 and 42, the as-amended negative claim limitation of “wherein the organophosphate is not a propylene oxide (PO)-containing organophosphate” lacks support in the instant original specification and as such constitutes new matter. Applicant’s argument that support is found because “the specification describes organophosphates that do not contain PO” is not persuasive as the mere absence of a positive recitation is not the basis for an exclusionary limitation (MPEP 2173.05(i)). This includes all respective dependent claims (as noted above) as they depend from claims 1, 33, 37, 40 or 42. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14-15 and 17-44 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 8,617,416) in view of Scott (US 3,282,846).
	Regarding claims 1-2, 5-7, 10-12, 14-15, 27-34, 36 and 42, Yang teaches heat transfer fluids and concentrates comprising i) greater than or equal to 90 wt% of a freezing point depressant (abstract; col 2 ln 5-30), ii) 16-80 ppm of magnesium ions derived from water soluble inorganic or organic compounds including hydroxides (abstract, col 3 ln 25-56), iii) about 0.01 to about 3 wt% of an azole (abstract, col 3 ln 4-24), iv) an inorganic phosphate (abstract; col 2 ln 57 to col 3 ln 3), v) about 1 to about 10 wt% of a C6-C20 mono-/di-carboxylic acid (abstract; col 2 ln 31-56), and vi) an acrylate based polymer (abstract, col 3 ln 57 to col 4 ln 20). Yang teaches the heat transfer fluid/concentrate may further optionally comprise vii) greater than 0.5 ppm an less than 20 ppm of calcium ions derived from inorganic or organic compounds including hydroxides (col 4 ln 21-49), viii) phosphono/phosphino-carboxylates (col 5 ln 20 to col 6 ln 31), and ix) antifoaming agents, defoamers, dispersants, scale-inhibitors, surfactants, colorants or other coolant additives (col 6 ln 32 to col 7 ln 38), or additional corrosion inhibitors including nitrites, molybdates and salts thereof (col 8 ln 57-60). Yang further teaches the pH of the heat transfer fluid/concentrate is from 7.0 to 9.5 (col 5 ln 15-19; col 8 ln 46-50), and teaches dilution by 10-75 volume percent with water, preferably deionized water (col 7 ln 39-43). Yang additionally teaches the acrylate based polymer is preferably a water soluble homo-, co-, ter- or inter-polymer comprising mono-/di-carboxylic acid monomer units, including polyacrylamides, etc. (col 3 ln 60-65). Yang teaches the compositions may optionally further comprise lithium ions (col 4 ln 50) but teaches said lithium as an optional component only and does not require the presence of said lithium; as such Yang meets the claimed limitation of ‘free of lithium’.	Yang invites both the inclusion of phosphono-compounds and additional additives and corrosion inhibitors but does not specifically teach inclusion of an organophosphate (i.e. a phosphate ester as claimed). However, Scott teaches antifreeze/coolant compositions and teaches the inclusion of about 0.01 to about 2 wt% of noncorrosive organic phosphates of general formula O=P(R’)x(OCH2R)(OR)y wherein R is hydrogen, alkyl or substituted alkyl, R’ is alkyl or substituted alkyl, alkoxy or substituted alkoxy, x is an integer from 0-2, and y equals 2-x (col 2 ln 16-31; col 2 Table), and wherein a preferred compound is tributoxyethylphosphate (instant organophosphate; instant compound of claims 6 and 36; at least instant alkyl acid phosphate, phosphate polyether ester, etc. of instant claim 7; at least instant alkyl alcohol ethoxylates, phosphate alcohol, phosphate alcohol ethoxylate, alcohol phosphate ester, etc. of instant claim 42). Scott teaches organic phosphates are non-corrosive corrosion inhibitors that act as anti-seep agents and are synergistic in combination with other inhibitors, including azoles, and are miscible in glycol based compositions (col 1-2; col 6 ln 33-34). Scott and Yang are analogous art and are combinable because they are concerned with the same field of endeavor, namely antifreeze/coolant compositions comprising phosphate-based corrosion inhibitors. At the time of filing a person having ordinary skill in the art would have found it obvious to include the organic phosphates of Scott in the compositions of Yang and would have been motivated to do so as Yang invites the inclusion of phosphate-based corrosion inhibitors, as well as additional additives and corrosion inhibitors in general, and further as Scott teaches such organic phosphates are non-corrosive inhibitors suitable as anti-seep agents which work synergistically with other inhibitors. 
	Regarding claims 3-4 and 35, Yang in view of Scott renders obvious the compositions as set forth above. Yang further teaches the freezing point depressant is an alcohol or mixture of alcohols selected from methanol, ethanol, ethylene glycol, glycerol, etc. (see col 2 ln 5-17).
Regarding claims 8-9 and 44, Yang in view of Scott renders obvious the compositions as set forth above. Yang further teaches the carboxylic acid comprises 6-20 carbon atoms and may comprise a single or multiple carboxyl groups, including 2-ethyl hexanoic aid, octanoic acid, adipic acid, etc. (col 2 ln 31-49).
Regarding claims 21-22, Yang in view of Scott renders obvious the compositions as set forth above. Yang further teaches the inorganic phosphate compound includes sodium or potassium orthophosphate, etc. (col 2 ln 57-62).
Regarding claim 23, Yang in view of Scott renders obvious the compositions as set forth above. Yang further teaches the azole is selected from azoles including benzotriazole, tolyltriazole, etc. (col 3 ln 4-14).
Regarding claims 14-15 and 17-26, Yang in view of Scott renders obvious the compositions as set forth above. The recitations of instant claims 14-15 and 17-26 are directed to non-positively recited optional alternative members of the Markush group of instant claim 1 and are therefore optional and deemed met by Yang, unless otherwise explicitly met by Yang above. 
	Regarding claims 37-39, Yang in view of Scott renders obvious the compositions as set forth above in claim 1, incorporated herein by reference. Yang further teaches methods of using the compositions comprising contacting the heat transfer fluids with a heat transfer system, including systems comprising components made by controlled atmosphere brazing (col 8 ln 51-56).
	Regarding claims 40-41, Yang in view of Scott renders obvious the compositions as set forth above in claim 1 and incorporated herein by reference and teaches combining components to obtain the compositions (examples). Yang further teaches the pH of the heat transfer fluid/concentrate is from 7.0 to 9.5 col 5 ln 15-19; col 8 ln 46-50), and teaches dilution by 10-75 volume percent with water, preferably deionized water (col 7 ln 39-43). 
Regarding claim 43, Yang in view of Scott renders obvious the compositions as set forth above. The recitations of instant claim 43 are directed to non-positively recited optional alternative members of the Markush group of instant claim 42 and are therefore optional and deemed met by Scott. 
Response to Arguments/Amendments
The 35 U.S.C. 103 rejection of claims 1-12, 14-15 and 17-43 as unpatentable over Yang et al. (US 8,617,416) in view of Haack et al. (US 4,613,445) is withdrawn as a result of Applicant’s filed claim amendments incorporating a negative limitation (see above 112(a) rejection). Applicant’s arguments (Remarks, pages 11-12) have been fully considered but are moot as the rejection is currently withdrawn. 
Applicant argues new claim 44, namely that Yang does not teach the limitations of the new claims. This is not persuasive as Yang does teach said limitations (see rejection above). 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767